Citation Nr: 0730443	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating in excess of 20 
percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty August 1976 to October 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

The veteran's diabetes mellitus, type II, requires insulin 
and restricted diet, without any regulation of activities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's September 2003 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by issuance of a fully compliant notification followed by a 
re-adjudication of the claim).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the veteran was 
provided with a VA examination to ascertain the severity of 
his diabetes mellitus, type II.  Finally, there is no 
indication in the record that additional evidence relevant to 
the issue being decided herein is available and not part of 
the record. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In March 1992, the RO issued a rating decision which granted 
service connection for diabetes mellitus, type II, and 
assigned thereto a 20 percent disability rating, effective 
from October 1991.  

In August 2003, the veteran filed his present claim seeking 
an increased disability rating for his service-connected 
diabetes mellitus, type II.  In January 2004, the RO issued a 
rating decision which denied an increased disability rating 
in excess of 20 percent for the veteran's diabetes mellitus, 
under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 
7913.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2006).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 7913, diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet, warrants a 20 percent disability rating.  
Diabetes mellitus is rated 40 percent when requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if evaluated separately.  A 100 percent rating is 
warranted for diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

A note to Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a total 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  Id.

The Board has reviewed the evidence of record and finds that 
the current evaluation of 20 percent under Diagnostic Code 
7913 accurately reflects the extent of the veteran's 
disability, and that a higher rating is not warranted.  In 
order to be entitled to the next higher evaluation of 40 
percent under Diagnostic Code 7913, the evidence must show 
that the veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of activity.  These criteria 
are conjunctive, meaning all three elements must be met. See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the 
conjunctive "and" in a statutory provision meant that all of 
the conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].

A review of the veteran's treatment records, and his most 
recent VA examination report, shows that this condition is 
being treated with insulin and a restricted diet.  However, 
the medical evidence of record does not show that the veteran 
has been instructed by a physician to regulate or restrict 
his physical activities due to problems controlling his blood 
sugar.  Thus, the criteria for a 40 percent rating are not 
met.  

The VA examination for diabetes mellitus, performed in 
October 2003, concluded with a diagnosis of insulin dependent 
diabetes mellitus, type II, with no evidence of visual, 
cardiac, vascular nephrologic or neurologic complications and 
without amputations.  The examination report stated, "The 
doctors want him to be physically active."  A treatment 
report, dated in August 2004, noted that the veteran had a 
hypoglycemic reaction during a family reunion.  The report 
also noted that the veteran admitted to having a six pack of 
beer and some cognac, and was not sure how much he ate at 
that time.  The report indicated that the veteran was advised 
of the importance of a low fat diet and regular exercise.  

In support of his claim, the veteran's representative argues 
that the veteran's diabetes mellitus has worsened over the 
years, and that he is now required to take insulin twice a 
day.  As such, they contend that his diabetes warrants an 
increased disability rating. The Board, however, does not 
find this argument to be persuasive when applied to the 
criteria under 38 C.F.R. § 4.119, Diagnostic Code 7913.  The 
veteran's diabetes mellitus, type II, is not shown to have 
resulted in a regulation of his activities.  To the contrary, 
physical exercise is encouraged.  As the criteria for 
assignment of the next higher, 40 percent, rating are not 
met, it logically follows that the criteria for an even 
higher rating (60 or 100 percent) are likewise not met.  

The Board also notes that the veteran is not shown to have 
any compensable complications of his diabetes mellitus. See 
38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.  The VA 
examination for diabetes mellitus, performed in October 2003, 
noted that he had a fungal infection under the toenails of 
toes one through four on his right foot, and toes two and 
three on his left foot.  The VA examiner also noted that this 
condition was as likely as not related to the veteran's 
diabetes mellitus.  Nevertheless, the Board does not find 
this to be a compensable complication under any of the 
diagnostic codes use in rating disorders of the skin. See 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7833 (2006).  The most 
analogous condition would appear to be dermatitis, for which 
a 10 percent disability rating requires that the condition 
effect at least five percent of the entire body, or at least 
5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  

Based upon its review of the evidence of record, the Board 
finds there is no basis for a higher disability rating in 
this matter.  As the preponderance of the evidence is against 
the claim for a higher rating, the benefit of the doubt rule 
is not applicable, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER
 
Entitlement to an increased disability rating in excess of 20 
percent for diabetes mellitus, type II, is denied.


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


